Case: 20-50149     Document: 00515550855         Page: 1    Date Filed: 09/02/2020




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 2, 2020
                                No. 20-50149
                                                                         Lyle W. Cayce
                              Summary Calendar                                Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Mario Pacheco-Zuniga, also known as Mario Pacheco,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:19-CR-274-1


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
        Mario Pacheco-Zuniga appeals his 28-month, below-guidelines range
 sentence for illegal entry following removal. See 8 U.S.C. § 1326(a), (b)(2).
 He contends that his being sentenced pursuant to § 1326(b)(2) based on a
 prior aggravated felony conviction, which increased the statutory maximum


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50149      Document: 00515550855         Page: 2     Date Filed: 09/02/2020




                                  No. 20-50149


 sentence for his illegal reentry offense to 20 years of imprisonment and three
 years of supervised release, is unconstitutional because the fact of his prior
 conviction was neither alleged in the indictment, nor found by a jury beyond
 a reasonable doubt, nor admitted by him following a proper admonishment.
 Pacheco-Zuniga concedes that the issue is foreclosed by Almendarez-Torres
 v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue for
 possible Supreme Court review because, in his appreciation, there is reason
 to believe the Court may revisit Almendarez-Torres. The Government moves
 for summary affirmance, urging that Pacheco-Zuniga’s argument is
 foreclosed or, alternatively, for an extension of time in which to file a merits
 brief.
          The parties are correct that Pacheco-Zuniga’s argument is clearly
 foreclosed by Almendarez-Torres. See United States v. Pineda-Arrellano, 492
 F.3d 624, 625 (5th Cir. 2007); United States v. Wallace, 759 F.3d 486, 497 (5th
 Cir. 2014); see generally Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
 (5th Cir. 1969).    Accordingly, the Government’s motion for summary
 affirmance is GRANTED. The Government’s alternative motion for an
 extension of time is DENIED AS MOOT.                       The judgment is
 AFFIRMED.




                                        2